Citation Nr: 0126155	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD) currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent disabling rating effective February 
1997.

The issue currently on appeal was remanded by the Board in a 
March 2000 decision due to an outstanding hearing request.  
The veteran presented testimony in an August 2001 Travel 
Board hearing.  In that hearing, the veteran raised a claim 
for a total disability rating based on individual 
unemployability (TDIU).  As the matter of TDIU is not 
properly before the Board at this time, the matter is hereby 
referred to the RO for appropriate action.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that he is entitled to an initial 
disability evaluation in excess of 30 percent for PTSD.  In a 
May 1998 rating decision, the RO granted service connection 
and assigned a 30 percent disability evaluation for PTSD.  
Because the veteran appealed the original assignment of a 
disability evaluation following the initial grant of service 
connection for PTSD, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating in an original claim, separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Id., 12 Vet. 
App. at 126.  However, based on a review of the evidence, the 
Board finds that additional development is necessary in order 
to fairly adjudicate this appeal.  

In the veteran's August 2001 Travel Board hearing he 
testified that he has received treatment at the Chillicothe 
VA Medical Center (VAMC) every two to three months.  It 
appears that the most recent treatment reports of record from 
the Chillicothe VAMC are dated March 1998.  The veteran also 
testified that recently a VA clinic had opened in Portsmouth, 
Ohio, from which he also received treatment every two to 
three months.  VA treatment records from the Portsmouth VAMC 
are not contained within the claims folder.  The veteran's 
representative asked that the Board obtain at least one 
year's worth of clinical and progress notes prior to 
rendering a decision.  It does not appear from the record 
that the RO attempted to obtain these records. The VA is 
deemed to have constructive knowledge of these records and, 
in this case, has actual knowledge of the existence of those 
records.  As such, they are considered to be evidence that is 
of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

VA Form 21-4138, Statement in Support of Claim, filed in 
February 1999 indicates that the veteran is a recipient of 
Social Security benefits.  A letter dated August 1998 from 
the veteran's representative, informed the RO that the 
veteran was awarded Social Security benefits on November 1, 
1997.  Social Security records are not contained within the 
veteran's claims file.  "As part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration (SSA), including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  The RO should obtain the 
aforementioned SSA records and associate them with the 
veteran's claims folder.

Thus, in order to give the veteran every consideration with 
respect to the present appeal, this matter should be remanded 
to allow the RO to obtain all outstanding SSA records, 
treatment records from VA facilities, and any additional 
treatment records from healthcare providers identified by the 
veteran upon remand.  Additionally, while this matter is in 
remand status, it would be beneficial to afford the veteran a 
new VA psychiatric examination in order to determine the 
current level of severity of his service connected PTSD.  
While the veteran was afforded a VA examination in April 
1999, the examiner did not have the benefit of review of all 
the veteran's pertinent treatment records. Therefore, that 
examination is inadequate for determining the claim on 
appeal.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.159). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2. The RO must ensure that copies of all 
current and relevant records of treatment 
for PTSD, are associated with the 
veteran's claims folder, to include, but 
not necessarily limited to, the complete 
reports of treatment of the veteran by 
the Chillicothe VAMC and Portsmouth VAMC 
as indicated in the veteran's August 2001 
Travel Board hearing.  All requests for 
records, including responses to those 
requests, should be clearly documented in 
the veteran's claims file.

3.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of all medical records utilized in 
reaching that decision.

4. After the development requested above 
has been completed, the veteran should be 
afforded a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from his service-connected 
PTSD, since the original grant of service 
connection in a May 1998 rating decision.  
Before examining the veteran, the 
examiner should carefully review the 
veteran's claims folder and a copy of 
this remand.  All indicated studies, to 
include psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  If possible, 
the examiner should also assign the GAF 
scores for individual periods of time, 
preferably annual, between February 1997 
and the present, including all 
significant variations. The examiner 
should also comment on the impact that 
the
veteran's PTSD has on his ordinary 
activity and his ability to obtain and 
maintain gainful employment. 

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he/she should so state. The 
veteran must be properly informed of his 
scheduled VA examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655. If the 
veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159) are fully satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  Thereafter, the RO should readjudicate 
the veteran's claim for a higher initial 
rating for PTSD based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his representative 
with a Supplemental Statement of the Case, 
which should contain a summary of all 
evidence obtained since the issuance of a 
Supplemental Statement of the Case in 
September 1999, to include evidence 
obtained through development while this 
matter is in remand status.  See 38 C.F.R. 
§§ 19.29, 19.31 (2000).  If any benefit 
sought is not granted, the veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




